﻿I would like to congratulate you, Mr. President, on your election to the presidency of the General Assembly, and to express Portugal's confidence in your high personal skills, which will help guarantee the positive results expected of this session.
I would also like to convey my country's appreciation for the effective Manner in which Mr. Joseph Garba discharged the important functions of President of the General Assembly at its forty-fourth session.
With the notably greater role played by the United Nations on the· international scene, particular mention is also certainly duo to the Secretary-General, Mr. Peres de Cuellar, for all he has done to bolster continued and successful efforts for world peace and development.
In the past year, profound world-wide changes have taken place. I especially welcome the delegation of Namibia, whose presence in this General Assembly attests to the fundamental role played by the United Nations in the process which led to that country's independence.
I also welcome Liechtenstein as a new Member of the United Nations, whose contribution to international co-operation is highly appreciated.	
We are witnessing a far-reaching unfolding of events in the countries of Central and Eastern Europe and an acceleration in the pace of history, which is leading to the unification of Germany and making the observance of the principles of democracy and the respect for human rights a living reality throughout the European continent.
Today, the end of the cold war, the consequent detente in East-West relations, disarmament and the new formulas to achieve co-operation - all these are decisive factors of strategic importance. 
An emerging multipolar world, however, entails the risk of proliferation of regional conflict. And just recently, the principles that ought to govern the freedoms of the peoples and the sovereignty of the Member States, such as international law and the Charter of the United Nations itself, were brutally violated when Iraq, in an irresponsible act, occupied Kuwait.
The response of the international community was an exemplary one, as demonstrated by the unanimous decision of the Security Council, which immediately condemned the invasion and annexation, and subsequently imposed an embargo. Peace and security must rely on full compliance, on the part of all nations, with the principles of the Charter of the United Nations, and it is urgent to enforce strict observance of law and legitimacy and to restore full sovereignty to Kuwait.
Portugal, both at the national level and within the framework of a co-ordinated effort in the European Community, the Western European Union and the United Nations, will continue to support all endeavours aiming at the total withdrawal of Iraqi military forces from its occupied neighbour.
We also think that the United Nations resolutions must be fully complied with and, if necessary, that further measures should be taken by the Security Council. We favour a peaceful solution to the conflict, which can only be possible with an attitude of determination and the respect of principles on the part of the whole international community.
It is my conviction that the crisis that has broken out in the Gulf with the military occupation of Kuwait will not affect the climate of world-wide understanding and dialogue that is being established throughout the world, as demonstrated recently at the Helsinki summit meeting, by the positive changes occurring in Central and Eastern Europe, the developments in southern Africa and the real progress made in the field of disarmament. 
Portugal has tried to contribute to this new climate, in the European and world contests. Changes in the East European countries and consequent acceptance of the fundamental values of democracy and rule of law made it possible for the Government of Portugal to host, last March in Lisbon, within the framework of the Council of Europe, the first meeting of all the foreign ministers of Europe. I trust that the spirit of dialogue which prevailed will be strengthened.
Moreover, Portugal is participating fully in the political co-operation within the Twelve, thus reinforcing its capacity to take part in world affairs.
Likewise, we are committed to contributing to European integration in the political, economic, financial and social fields. The reinforcement of the Community's mechanisms of intervention will contribute to a gradual strengthening of a European identity and will translate into a renewed factor of security and stability, not only for the European continent, but also for the world as a whole.
I would stress, in this context, the forthcoming unification of Germany, a process that reflects not only the current positive evolution in the political and military situation in Central and Eastern Europe, but also the persevering will of the German people and the strong commitment of all Western allies to the task of safeguarding the values of freedom and human rights.
All these changes have led to the development of novel strategies for the Atlantic Alliance, which remains a factor of importance to Western cohesion.
On the European continent, other factors are indicating a renewed confidence and hope in the future, as in the Conference on Security and Co-operation in Europe (CSCE). The 35 States participating in CSCE were able to create the conditions for new schemes of co-operation, straightforward relations and freedom of movement that will prove of great benefit to the individual. To that end, the maintenance of ties with the United States and Canada are indispensable to the building up of security in the future Europe.
A most promising outcome of the new climate in East-West relations is the progress made in the current negotiations at different levels for a substantial and balanced reduction in armaments between the two super-Powers and among military alliances in Europe. Portugal supports the efforts towards a reduction of United States and Soviet strategic nuclear weapons as well as the negotiations that are taking place in Vienna with a view to reducing conventional forces in the countries members of the North Atlantic Treaty Organisation (NATO) and the Warsaw Pact. The outcome of these talks will be an important factor for stability and confidence in Europe. My country deems equally very important every endeavour for a total ban on the manufacture and possession of chemical weapons, and we call for strict compliance with the Treaty on the Non-Proliferation of Nuclear Weapons and for speedy accession to it by those countries which are not yet signatories.
I believe that a new world outlook, made possible by the rapid evolution of history and by detente, requires that efforts for establishing a basis of confidence and stability include greater co-operation in multiple domains, the kind of co-operation that has as its main goal the peaceful development and progress of mankind.
Portugal is definitely committed to the building of a new Europe but, for historical reasons, it maintains close relations with other peoples and continents.
Before the end of this century, we will celebrate 500 years of the Portuguese discoveries in Africa, the Americas and Asia, which are the symbol par excellence of the encounter of different cultures and civilisations. By bringing various peoples together, introducing the most varied cultural expressions to one another and establishing the principles of international sea trade, we made a decisive contribution to redrawing the map of the world. 
We have today special ties with Portuguese-speaking countries and communities around the world. These preferential relations, with Brazil and with African countries that have Portuguese as their official language, are historical factors, but they are, above all, elements of political, economic and cultural interaction, mutually beneficial, which contribute to international stability. The group formed by the five Portuguese-speaking African countries is today a reality and one more intervening factor in Africa to be reckoned with, when the destiny of the continent is being shaped; furthermore, these countries now assume decisive positions in the process of political democracy, economic liberalisation and respect for human rights and liberties in Africa.
I should like to make a special reference, as an expression of hope, to the ongoing process of negotiations in which the peoples of Angola and Mozambique are at present involved, in the search for peaceful solutions, political stability and economic and social progress, that can, I am sure, put an end to the war and to their suffering.
My Government is committed to the success of the negotiations that are taking place between the parties in the conflicts, because only peace can help the peoples of Angola and Mozambique fully to express themselves. In particular, I am convinced that, if all the parties display realism and flexibility, it will be possible to arrive soon at peaceful solutions.
We are also following with interest the political and social developments in the Republic of South Africa, which is home to a significant Portuguese community. My Government supports the efforts by President De Klerk, Nelson Mandela and other South African leaders towards the attainment, through dialogue, of constitutional solutions guaranteeing respect for the fundamental rights and liberties of all South Africans. That dialogue will bring about the abolition of apartheid, the democratisation of South African society and the access of all to the benefits of progress.
The recent independence of Namibia constitutes a historical fact which can foster a much-desired stability in southern Africa.
Within the framework of its foreign policy, Portugal gives special importance to co-operation for development, including preferential relations with countries and peoples with which it has historic and cultural links. The enhancement of this co-operation has been possible because it rests on respect for the sovereignty of other States and on the excellent, straightforward political relationship it enjoys with the established Governments of Portuguese-speaking nations.
The international community has an ethical obligation of solidarity with those countries which are experiencing difficult economic situations, and it should try to find appropriate solutions. I should like to affirm the support of my country, within its means, for all multilateral initiatives that will help ameliorate such situations, especially in the case of the least developed countries.
The problem of the foreign debt should be the focus of particular attention, as it constitutes a major obstacle to economic development and to the improvement of peoples' standards of living. The solution can be found only in new and imaginative initiatives that are not harmful to economic growth, and this requires the concerted efforts of the international community, so that urgent steps can be taken to resolve this serious situation.
An essentially Atlantic nation, Portugal is naturally endowed for the dialogue with other continents, and it has important communities in Europe, in Africa, in Brazil and in numerous other Latin American countries, as well as in Asia and Australia. These Portuguese communities are an important factor in the strengthening of our relations with other countries. I should like to single out Brazil, since the Portuguese settlers and their descendants in that country share with us а common language and centuries-old history making our relations especially fraternal. The vitality of the Portuguese community and the geographic and economic relevance of Brazil and the ties that bind us to that nation explain the uniqueness of our relationship.
Portugal acknowledges that dialogue and close communication with the People's Republic of China are essential to the stability and progress of Macao and its population. Macao, a link between the Portuguese and China, is an example of long-tem peaceful relations, which, I am sure, will remain intact after the transfer of the administration of the territory by the end of 1999.
The international community is the main beneficiary of the current trend, thanks to which the United Nations has actually been able to start carrying out the tasks and fulfilling the hopes expressed more than four decades ago by its founders. As we approach the end of this century, however, there are still matters that require urgent and concerted action.
I am referring, in the first instance, to the Arab-Israeli conflict, to which a solution can be found only through an unequivocal recognition of the rights of the Palestinian people, along with indispensable assurances of security for all the States in the region.
Latin America has experienced serious problems regarding stability and violation of human rights, in addition to economic shortcomings. There are, however, signs of the strengthening of democratic institutions and a greater awareness of the importance of the process of regional integration, which deserve the active support of the international community.
My government also lends its support to the United Nations efforts towards finding peaceful solutions for the present conflicts in Western Sahara and Cambodia.
The assistance of a climate more conducive to resolving conflicts that have dragged on for years provides an opportunity of which the international community should take advantage to its fullest. As an example, the dialogue in which the two Koreas are currently engaged, as well as their eventual membership in the Unite'
Nations, constitutes a major stabilising factor for that region of the world.
The fundamental rights and freedoms of the peoples must not be handled in a selective or discretionary way. The use of double standards in the application of essential principle, can lead to inconsistent action and to tolerance of potential violators and constitutes a threat to international peace and security. The international community cannot endorse conquest by force or territorial gains won by blatant military invasion with the intent of imposing a policy of fait accompli.
In the case of the invasion and occupation of East Timor, non-compliance with the relevant resolutions of the General Assembly and the Security Council, combined with accommodation to a de facto situation, has set a grave international precedent - unfortunately, a precedent given further credence by the invasion and annexation of Kuwait.
Portugal has systematically called the attention of the international community to the need for respect for the rights of the East Timorese people, as well as for their cultural and religious identity. We act in accordance with the responsibility incumbent upon us, recognised by the United Nations, in conformity with its Charter and pertinent principles and resolutions. It is for my country a moral, historic and constitutional imperative - based on the unanimous consensus of all our political parties - to defend, by all legitimate means, the rights of the people of East Timor, particularly the right to self-determination and to its identity as a people. One cannot expect Portugal to refrain from strongly denouncing the systematic violations of human rights and fundamental freedoms of the Timorese, which continue to occur, according to reports from unbiased and reliable sources.
Portugal has been completely .open to dialogue and to the search for a negotiated solution with all the parties directly involved, in accordance with resolution 37,30. We have co-operated closely with the Secretary-General in his mediation efforts to achieve that goal. I should like to reiterate, unequivocally, our willingness to pursue that co-operation, in order to achieve an internationally acceptable, just and comprehensive solution. Only this could bring real peace to the martyred people of East Timor and allow them to voice their concerns; otherwise their legitimate rights are not respected.
The efforts of the Organization must be felt in various domains, with particular relevance for human rights. Everything should be done to achieve general compliance and observance of the principles of the Universal Declaration of Human Sights.
The growing interdependence among nations and continents has taken on an important dimension and significance, particularly with regard to the protection of the environment. Problems in this area are frequently global, and, therefore, it is urgent that all participants take responsibility for a joint solution.
The drug problem is another world scourge to which no country is immune at the present time. An effective weapon against drug trafficking on an international scale is therefore a priority, and only appropriate international co-operation can successfully carry out this struggle in defence of human dignity.
The growing number of refugees resulting from the various conflicts or natural disasters presents another challenge that requires co-ordinated and effective joint efforts by the international community as a whole. Relaxing East-West tensions should not make us forget that there are serious structural imbalances between the various countries of Central and Eastern Europe. It should be the task of the international economic bodies and the richer countries to adopt measures and programmes to help effect the transition to a multiparty democracy and a market economy in the countries that abandoned authoritarian systems of planned economy of their own free will.
We have followed and supported the political and economic reforms under way in the Soviet Union, -which are a testimony to President Gorbachev's realism and an important contribution to the new world climate.
Portugal has alerted its partners to the importance of proper and sympathetic handling of North-South relations, since the contrasts at the level of economic growth and welfare and political stability are notoriously deep-seated and tend to increase in an alarming way, generating regional conflicts or serious political and social destabilisation.	
The initiative that I proposed within the framework of the Council of Europe for the creation, in Lisbon, of a centre for global interdependence and solidarity has begun to take shape. I consider it to be indispensable for us to arrive at a genuine contract of solidarity between the countries of the North and the South to attain a harmonious and comprehensive development of all the regions of the world, without which there can be no true stability and security.
Today there are 180 million people that speak Portuguese. They live in seven countries on three continents, and in numerous communities all over the world. The universalism and tolerance that characterise our history and our culture are at the basis of Portuguese foreign policy and explain our vocation for establishing ties with other peoples.
I should like to conclude with a word of praise for the United Nations and its successful pursuit of the most noble aspirations of mankind. Today, the speed and dynamics of history do not allow solutions that might jeopardise peace, security and development. I therefore believe that the United Nations initiatives should be reinforced, since it is only within the framework of this Organisation that we can find the universal formulas that are needed to create a more secure, stable and prosperous world - the world that we all share.
